DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
Claims 1-15 and 19-23 are pending, claims 16-18 having been cancelled and claims 22 and 23 having been withdrawn.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters:

Election/Restrictions
While claims 1-15 and 19-21 are directed to an allowable product (see below), claims 22 and 23 do not require all the limitations of the allowable product claim and cannot currently be rejoined and thus remain withdrawn.
Applicant must indicate how to proceed with withdrawn claims 22 and 23.

Allowable Subject Matter
Claims 1-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2004/0045591 to Bauch, U.S. Patent App. Pub. No. 2012/0192904 to Francisco et al. and U.S. Patent App. Pub. No. 2015/0122340 to Edelmayer.
Bauch, Francisco and Edelmayer are discussed in the previous Office Action dated September 9, 2020.  Applicant’s arguments, see pages 7-10, filed February 9, 2021, with respect to the 103 rejection over Bauch, Francisco and Edelmayer have been fully considered and are persuasive.  The 103 rejection of claims 1-15 and 19-21 has been withdrawn.  Applicant’s arguments that the ball seal of Bauch may function as a valve, but its purpose and operation are different than that of the valves of Francisco and Edelmayer, specifically that the potential for bi-directional flow to actuate the valves as disclosed in Francisco and Edelmayer are not present in Bauch and thus, the valves of Francisco and Edelmayer cannot simply serve as substitutions for the ball seal of Bauch, which relies on the rotational velocity to actuate the ball valves and only has flow in one direction.  While the cited prior art discloses that the valve(s) can each comprise an orifice and a movable plug configured to block the orifice, the cited prior art does not disclose a spring acting on the plug to bias the plug relative to the orifice where the valves are actuatable by varying the rotational speed of the device to selectively allow fluid passage from the main fluid channel to the first and second fluid delivery channels.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/DOUGLAS LEE/Primary Examiner, Art Unit 1714